NO. 07-11-00449-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 DECEMBER 19, 2011


                   IN RE BRADLEY BLOMMAERT AND TERESE
                 BLOMMAERT AND MIKE BLOMMAERT, RELATORS



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.



                       ON PETITION FOR WRIT OF MANDAMUS


      Before the Court in this original proceeding is Relators’ “Request to Abate

Application for Writ of Mandamus” in which Relators explain that the trial court has

granted Relators’ request for entry of an amended discovery control plan and, under

such plan, it is possible that Relators will obtain the discovery to which they believe

themselves entitled.   However, Relators cite what they characterize as an ongoing

practice by the Real Parties in Interest to refuse to provide requested discovery and, in

anticipation of the possibility that such practice continues, request that we abate

Relators’ petition for writ of mandamus. Relators also request that they be permitted to

withdraw their pending motion for emergency relief.


      In their petition, Relators complain of the trial court’s “erroneous discovery

rulings” and seek extraordinary relief on that basis. Relators have advised the Court
that the trial court entered an amended discovery control plan on November 29, 2011,

and have provided a copy of that order to the Court in support of their request to abate

their petition. Based on our review of the record provided, it appears that, by entering

the amended discovery control plan and rescheduling relevant deadlines and the trial

date, the trial court has granted to Relators the relief requested in their petition.


       That said, the issues brought to the Court’s attention by said petition have been

rendered moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)

(observing that “[a] case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings”). On this basis, we deny Relators’ motion

to abate these original proceedings and their motion for emergency relief in connection

with their petition. See TEX. R. APP. P. 52.10.


       Further, mandamus will not issue “if for any reason it would be useless or

unavailing.” Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (quoting

Holcombe v. Fowler, 118 Tex. 42, 9 S.W.2d 1028, 1028 (Tex. 1928)).                 Therefore,

having concluded that the issues raised in the petition are moot, we deny Relators’

petition for writ of mandamus without reference to the merits of the petition and without

prejudice to Relators’ right to re-file a petition relating to subsequent discovery disputes

that may develop as this case proceeds in the trial court. See TEX. R. APP. P. 52.8(a).




                                                   Per Curiam




                                              2